Borden, J., with whom Callahan, J.,
joins, dissenting. “It is an abiding principle of jurisprudence that common sense does not take flight when one enters a courtroom.” (Internal quotation marks omitted.) American National Fire Ins. Co. v. Schuss, 221 Conn. 768, 778, 607 A.2d 418 (1992). It defies common sense to say that, on the facts presented here; see footnote 3 of the majority opinion; Shernow was engaged in “providing . . . professional services.” In the past, when Shernow administered nitrous oxide to provide dental services to Sciola, she had been fully aware of her surroundings. On this occasion, however, he administered the gas to Sciola before beginning any dental work, she then lost consciousness, and for the next hour and one quarter he sexually assaulted her, even going so far as to turn up the gas twice when she regained consciousness. The only conclusion that rationally can be drawn from these facts is that Shernow simply used the gas and the occasion for treatment of Sciola as a pretext for satisfying his own sexual desires.
There is nothing in the statement of the facts of this case that indicates that Shernow performed any dental treatment of Sciola. Thus, the statement of the majority, that “the medically negligent procedure is . . . inextricably intertwined and inseparable from the intentional conduct,” is without support in this record.
Indeed, the jury in the underlying case against Shernow explicitly concluded as much, by specifically finding, in response to an interrogatory, that he had *834“unconsented sexual contact” with Sciola, by explicitly finding that he had intentionally assaulted and battered her, and by rendering a verdict of $100,000 in punitive damages in addition to its award of $300,000 compensatory damages. In the face of these findings, I cannot see how Shernow was “providing . . . professional services” to Sciola. His conduct no more constituted the rendering of professional services than if a lawyer, angry at his client, hit her over the head with volume 24 of Corpus Juris Secundum.
Simply because Shernow used nitrous oxide, ordinarily an appropriate substance when used in the proper dosage and with the proper motivation, and simply because the assault took place in his dental chair, what is plainly a sexual assault is not transformed into the rendering of “professional services.” Nor is it pertinent that the jury in the underlying case found that he had breached the standard of reasonable care in his conduct towards Sciola.1 Of course, intentionally sexually assaulting a patient who is helpless and unconscious in the dental chair is unreasonable conduct for a dentist. That does not mean, however, that the same conduct that rises (or sinks) to the level of such an assault somehow also constitutes insurable “professional services.” See American National Fire Ins. Co. v. Schuss, supra, 777 (same conduct cannot reasonably be determined to have been both intentionally and negligently tortious).
*835I also do not see the relevance of the fact, emphasized by the majority opinion, that in this case, unlike other cases relied on by the plaintiff, there was evidence that the nitrous oxide injured Sciola. Although that might be relevant to a claim of lack of proximate cause, I fail to see how it relates to the issue of whether Shernow’ s conduct reasonably could be considered to be the rendering of professional services.
Finally, I cannot agree with the majority’s approval of the statement of the Michigan Court of Appeals that a result permitting coverage in this case does not offend the public policy against insuring against intentional tortious conduct. The issue here is coverage, not compensation. Contrary to the statement of the Michigan court, it is the insured who benefits by this decision, because it is he who is insulated from having to pay Sciola personally the amount of her judgment against him. Moreover, nothing in this record indicates that Shernow cannot pay the judgment against him personally. Finally, engaging in the notion that finding coverage under a policy benefits, not the insured, but the third party claimant in effect eliminates that well established public policy, because it could always be said that it is “not the insured who will benefit, but the innocent victim who will be provided compensation for her injuries.”
With regard to the cross appeal, I conclude, for the same reasons, that Shernow’s office liability policy did not provide coverage for this intentional sexual assault of Sciola.
I, therefore, dissent.

 The majority opinion seems to imply that the plaintiff in this case, which was not a party to the underlying case, and which in fact was denied intervention therein, is somehow bound by that finding. Such an implication is contrary to accepted principles of collateral estoppel. See Eamiello v. Liberty Mobile Home Sales, Inc., 208 Conn. 620, 634-35, 546 A.2d 805 (1988), appeal dismissed, 489 U.S. 1002, 109 S. Ct. 1104, 103 L. Ed. 2d 169 (1989) (collateral estoppel cannot be used against party who was not party to original litigation). This does not mean, however, that Shernow is not bound by the first jury’s findings against him. See Aetna Casualty & Surety Co. v. Jones, 220 Conn. 285, 299-303, 596 A.2d 414 (1991) (collateral estoppel can be used offensively against party who was party to first litigation).